Title: From Thomas Jefferson to John Lamb, 7 July 1786
From: Jefferson, Thomas
To: Lamb, John



Sir
Paris July 7. 1786.

Since writing my letter of the 20th instant, in which I mentioned to you the joint desire of Mr. Adams and myself that you should repair to Congress for the purpose of giving them what information you could, the inclosed letter came to me from Mr. Adams. As it was drawn by him to be signed by us both and forwarded to you, I have signed it and inclose it herewith. I should have thought this unnecessary, but that my first letter did not leave you as much at liberty as this will to go directly to New York by sea or to come by the way of Marseilles and Paris. If the latter should not occasion more delay than I suppose it will, it would be preferable, because  it is probable the information you can give us may be applied usefully by us in the execution of the commands of Congress. But if this route should occasion a considerable delay it would be better to take such other as shall lose least time. I am Sir Your very humble servant,

Th: Jefferson

